Case 1:19-mc-00468-KPF Document5 Filed 10/18/19 Page 1 of 2

JUDGE FAILLA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
SECURITIES AND EXCHANGE COMMISSION, :
Applicant, : 19-MISC-
- against - :
ECF CASE
JAMES DAVID O'BRIEN,
Respondent.
ww .
[PRO ORDER TO SHOW CAUSE

WHEREAS, the Securities and Exchange Commission (“Commission”) applied for an
order directing Respondent James David O’Brien (“O’Brien”) to show cause why he should not
be ordered to appear for testimony as called for by the Commission’s investigative subpoena
served on O’Brien on May 15, 2019 (the “Subpoena”);

WHEREAS, the Court has considered the application filed by the Commission and the
memorandum of law and declaration, with exhibits, filed in support of the application;

WHEREAS, based upon these documents, the Court is satisfied that the Commission has
made a sufficient and proper showing in support of the relief sought in its application, and
therefore:

1.

IT IS HEREBY ORDERED that O’Brien shall appear before this Court at \O°00
Ovum. on Novem bév Is 2019 in Room (lB of the United States Courthouse,

UO Polen 24 Utrc New York, NY 10007, to show cause why the Court should not issue
an Order:

(a) directing O’Brien to appear for testimony at the Commission’s offices in the New
York Regional Office in response to the Subpoena no later than WDécem bt IG 2019;

(b) directing that, in the event that O’Brien does not appear for his testimony described in

paragraph (a) by the date specified above in the paragraph,

 
Case 1:19-mc-00468-KPF Document5 Filed 10/18/19 Page 2 of 2

(i) the Commission will have established a prima facie case of civil contempt

against O’Brien for his failure to comply with the Order directing him to appear

for testimony; and

(ii) O’Brien may be held in civil contempt for failure to comply with that Order

without further notice or hearing; and

(c) granting the relief in the foregoing paragraphs (a) through (b) in the event that
O’Brien fails to appear before this Court at 10:00. &.m. on Nlo vem ber | & 2019 in
Room (olf the United States Courthouse, Up te leu 24a ~t New York, NY 10007.
IL.

 

IT IS FURTHER ORDERED that a copy of this Order and the papers supporting the
Commission’s application be served upon O’Brien by transmitting the papers to O’Brien or his
counsel in this matter on or before Og to be 25, 2019 by email, facsimile, personal
service, any overnight mail delivery service, or any method that would satisfy the requirements
for service of process under Federal Rule of Civil Procedure 4.

Wil.

IT IS FURTHER ORDERED that O’Brien shall file and serve any opposing papers in
response to the application no later than Novemhu 4 2019 at 5:00 p.m. Service shall be
made by delivering the papers via email to gizzip@sec.gov and ellenbogenb@sec.gov. The
Commission shall file and serve any reply papers by Novernser ) 14, 2019 at S#002m. The
Commission shall serve any reply papers on O’Brien or his counsel by email, facsimile, courier,

or any overnight mail delivery service.

SO ORDERED
Dated: OCtoker 18. r919
Never y Kitt lbh fats

UNITED STATES DISTRICT JUDGE

 

 
